PER CURIAM.
The judgment of the trial court is reversed and remanded for: (1) reconsideration of the proposed patient’s right to counsel in the commitment proceedings in view of In the Matter of the Application of Paul L. Gault, etc. (May 15, 1967), 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed.2d 527. And see also “The Function of the Attorney and the Commitment of the Mentally Ill”, 44 Tex. L.R., p. 424; The New Kansas Philosophy About “ ‘Care or Treatment' Of The ‘Mentally Ill Person’ and Obtaining a Guardian or Conservator, or Both.” Vol. 6, Washburn L.J. p. 448; and (2) if the trial court determines that the proposed patient had a constitutional right to counsel in the commitment proceedings, could that right be waived by his natural guardian, and if so, did the natural guardian waive it?